Case 13-42108        Doc 46     Filed 03/25/19     Entered 03/25/19 16:28:44          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 42108
         Reyes P Mercado
         Deborah J Mercado
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/28/2013.

         2) The plan was confirmed on 01/27/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/21/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/28/2016, 09/28/2017.

         5) The case was Dismissed on 10/18/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42108              Doc 46           Filed 03/25/19    Entered 03/25/19 16:28:44                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $44,324.55
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                             $44,324.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,865.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,808.24
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $5,673.24

 Attorney fees paid and disclosed by debtor:                            $500.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Accounts Receivable Management             Unsecured         397.55           NA              NA            0.00       0.00
 Affiliated Credit Services                 Unsecured         400.00           NA              NA            0.00       0.00
 Allied Interstate                          Unsecured      5,375.41            NA              NA            0.00       0.00
 American InfoSource LP as Agent            Unsecured         279.00        279.24          279.24          59.02       0.00
 American InfoSource LP as Agent            Unsecured         665.00        545.53          545.53        115.31        0.00
 Arc (Original Creditor:Comed 26499)        Unsecured          82.00           NA              NA            0.00       0.00
 Bottom Dollar Payday Loan                  Unsecured         585.00           NA              NA            0.00       0.00
 Castle Payday                              Unsecured         800.00           NA              NA            0.00       0.00
 CBCS                                       Unsecured         433.29           NA              NA            0.00       0.00
 Ccs/Bryant State Bank                      Unsecured         487.00           NA              NA            0.00       0.00
 Ccs/First National Ban                     Unsecured         396.00           NA              NA            0.00       0.00
 CNAC of Chicago Inc                        Secured        8,703.88       8,703.88        8,703.88      8,703.88     841.57
 Convergent Outsourcing Inc                 Unsecured         242.05           NA              NA            0.00       0.00
 Credit One Bank                            Unsecured           1.00           NA              NA            0.00       0.00
 First Bk Of De/Contine                     Unsecured           1.00           NA              NA            0.00       0.00
 First National Credit Card                 Unsecured         396.85           NA              NA            0.00       0.00
 First Premier Bank                         Unsecured           1.00           NA              NA            0.00       0.00
 First Premier Bank                         Unsecured           1.00           NA              NA            0.00       0.00
 GC Services                                Unsecured         392.21           NA              NA            0.00       0.00
 Genesis Financial Services Corp            Unsecured         450.00        860.52          860.52        181.89        0.00
 Golden Valley                              Unsecured         600.00           NA              NA            0.00       0.00
 Harris and Harris                          Unsecured         503.00           NA              NA            0.00       0.00
 Harris and Harris                          Unsecured      4,546.15            NA              NA            0.00       0.00
 Heights Finance Corporation                Unsecured      7,174.08       9,178.49        9,178.49      1,940.07        0.00
 Heights Finance Corporation                Unsecured            NA       2,788.33        2,788.33        589.37        0.00
 Horizon Financial Management               Unsecured           1.00           NA              NA            0.00       0.00
 ICS Collection Service                     Unsecured         500.00           NA              NA            0.00       0.00
 Illinois Collection Service                Unsecured         527.00           NA              NA            0.00       0.00
 JC Christensen & Associates                Unsecured         545.53           NA              NA            0.00       0.00
 Jet Lending                                Unsecured         500.00           NA              NA            0.00       0.00
 Kross, Liebrman & St (Original Creditor:   Unsecured         915.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42108             Doc 46         Filed 03/25/19    Entered 03/25/19 16:28:44             Desc         Page 3
                                                          of 4



 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted      Allowed        Paid         Paid
 Law Offices of Joel Cardis              Unsecured         478.68           NA           NA            0.00        0.00
 Little Company of Mary Hospital         Unsecured         313.17           NA           NA            0.00        0.00
 LVNV Funding LLC                        Unsecured         669.00           NA           NA            0.00        0.00
 Messer & Stilp Ltd                      Unsecured      1,732.29            NA           NA            0.00        0.00
 Metaindigo                              Unsecured           1.00           NA           NA            0.00        0.00
 Midland Funding                         Unsecured         852.00           NA           NA            0.00        0.00
 Midland Funding                         Unsecured         437.00           NA           NA            0.00        0.00
 Midland Funding                         Unsecured         422.00           NA           NA            0.00        0.00
 MiraMed Revenue Group                   Unsecured         196.92           NA           NA            0.00        0.00
 Miramedrg (Original Creditor:Medical)   Unsecured         197.00           NA           NA            0.00        0.00
 Monarch Recovery Management, Inc.       Unsecured         366.33           NA           NA            0.00        0.00
 My Cash Now                             Unsecured         500.00           NA           NA            0.00        0.00
 NCO Fiancial Systems                    Unsecured         488.43           NA           NA            0.00        0.00
 NCO Financial                           Unsecured         104.20           NA           NA            0.00        0.00
 Nicor Gas                               Unsecured           1.00      1,669.41     1,669.41        352.87         0.00
 Northland Group Inc                     Unsecured      1,464.80            NA           NA            0.00        0.00
 P&B Capital Group, LLC                  Unsecured         543.26           NA           NA            0.00        0.00
 Palos Community Hospital                Unsecured      3,000.00            NA           NA            0.00        0.00
 Payday Loan Store                       Unsecured      1,400.00       1,279.63     1,279.63        270.48         0.00
 PEMS                                    Unsecured         460.00           NA           NA            0.00        0.00
 PNC Bank                                Unsecured         900.00           NA           NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured         555.00           NA           NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured         983.93           NA           NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured      2,436.16            NA           NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured         610.53           NA           NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured         555.00        554.76       554.76        117.26         0.00
 Premier Bankcard                        Unsecured         398.00        397.55       397.55          84.03        0.00
 Premier Bankcard                        Unsecured         366.00        366.33       366.33          77.43        0.00
 Resurgent Capital Services              Unsecured         465.00        551.37       551.37        116.55         0.00
 Resurgent Capital Services              Unsecured           1.00        599.88       599.88        126.79         0.00
 Resurgent Capital Services              Unsecured      2,855.65       2,756.46     2,756.46        582.63         0.00
 Resurgent Capital Services              Unsecured           0.00        712.80       712.80           0.00        0.00
 Security Fin                            Unsecured           1.00           NA           NA            0.00        0.00
 SES                                     Unsecured         600.00           NA           NA            0.00        0.00
 Sierra Auto Finance LLC                 Secured       21,755.00     21,235.56     21,235.56     21,235.56    1,831.64
 Sunrise Credit Services                 Unsecured         181.63           NA           NA            0.00        0.00
 Transworld Systems Inc                  Unsecured         460.00           NA           NA            0.00        0.00
 TRS Recovery Services                   Unsecured         269.62           NA           NA            0.00        0.00
 Van Ru Cre                              Unsecured         350.77           NA           NA            0.00        0.00
 Van Ru Credit                           Unsecured         880.79           NA           NA            0.00        0.00
 Vengroff, Williams, & Associates        Unsecured     11,260.21            NA           NA            0.00        0.00
 Wells Fargo Bank                        Unsecured      6,252.68       5,741.54     6,741.54      1,424.96         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42108        Doc 46      Filed 03/25/19     Entered 03/25/19 16:28:44             Desc      Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $29,939.44         $29,939.44           $2,673.21
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $29,939.44         $29,939.44           $2,673.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,281.84          $6,038.66              $0.00


 Disbursements:

         Expenses of Administration                             $5,673.24
         Disbursements to Creditors                            $38,651.31

 TOTAL DISBURSEMENTS :                                                                     $44,324.55


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
